                                                                                               FILED  09/28/2020
            Case 9:21-cv-00059-DLC-KLD Document 3 Filed 05/12/21 Page 1 of 5                         Peg L. Allison
                                                                                                        CLERK
                                                                                             Flathead County District Court
                                                                                                 STATE OF MONTANA
                                                                                               By: Michelle
                                                                                                   __________________
                                                                                                            Davis
                                                                                               DV-15-2020-0000871-BC
 1   Brian M. Joos                                                                                  Ulbricht, Heidi J
     VISCOMI, GERSH,                                                                                      1.00
 2   SIMPSON & JOOS, PLLP
     121 Wisconsin Avenue
 3   Whitefish, MT 59937
     (406) 862-7800
 4
     Attorneys for Plaintiffs
 5
 6
 7
 8
                        MONTANA ELEVENTH JUDICIAL DISTRICT COURT
 9                                 FLATHEAD COUNTY

10                                         )
                                           )
11
     ROD HERRICK and SONYA HERRICK as ))                        Cause No. __________________
12   Trustees of the ROD AND SONYA HERRICK )
     REVOCABLE TRUST, and RODDIE, INC., )
13                                         )                    COMPLAINT AND
                               Plaintiffs, )                 DEMAND FOR JURY TRIAL
14                                         )
            vs.                            )
15                                         )
     ATAIN SPECIALTY INSURANCE             )
16   COMPANY.                              )
                                           )
17                                         )
                               Defendant.  )
18                                         )
19
20          COME NOW the Plaintiffs Rod Herrick and Sonya Herrick, as Trustees of the Rod and

21   Sonya Herrick Revocable Trust, and Roddie, Inc. (collectively hereinafter, “Roddie”), by and
22
     through their undersigned counsel, and file a Complaint against Defendant Atain Specialty
23
     Insurance Company as follows:
24
25                          ALLEGATIONS COMMON TO ALL COUNTS

26      1. The Rod and Sonya Herrick Revocable Trust owns real property located in Flathead
27          County, Montana, commonly known as 4457 Trumble Creek Road, Columbia Falls, MT
28
            59912 and legally described as follows:
29
30      COMPLAINT AND DEMAND FOR JURY TRIAL – Herrick et al. v. Atain Specialty Insurance Company
                                        Page 1 of 5
31
32
         Case 9:21-cv-00059-DLC-KLD Document 3 Filed 05/12/21 Page 2 of 5



                Tract 1 of Certificate of Survey No. 20530, situated, lying and being in
 1
                the Southwest Quarter (SW1/4) of Section 11, Township 30 North, Range
 2              21 West, P.M.M., Flathead County, Montana.

 3              (hereinafter, the “Property”)
 4
     2. Roddie, Inc. is a California corporation registered with the Secretary of State of Montana
 5
         and authorized to do business in Montana, with its primary place of business on the
 6
 7       Property, which is located in Columbia Falls, Flathead County, Montana.

 8   3. Defendant Atain Specialty Insurance Company (hereinafter, “Atain”) is a Michigan
 9       Corporation which sells insurance policies to Montana residents in the State of Montana.
10
     4. Roddie desired to have a manufacturing facility and showroom (hereinafter, the
11
         “Building”) constructed on the Property.
12
13   5. Atain issued and sold to Roddie a Commercial Property Policy (CIP351013) (hereafter,
14       the “Policy”).
15
     6. The Policy covered losses to the Building, and was in effect at the time the losses to the
16
         Building described in this Complaint occurred.
17
18   7. Roddie first hired R Porch Construction Inc. (“Porch”) to act as general contractor for

19       construction the Building. Porch began construction on the Building, and performed, or
20
         supervised the performance of as general contractor, the compaction beneath the
21
         Building.
22
23   8. When Porch left the job, Roddie hired Big Mountain Builders, LLC (“Big Mountain”)

24       and DBCS, LLC (“DBCS”) to act as general contractor. Big Mountain and/or DBCS, as
25       general contractor, supervised the pouring of the Building’s concrete floor.
26
     9. Countryside Builders, Inc., hired as a subcontractor by Big Mountain and/or DBCS,
27
         poured the Building’s concrete floor.
28
29
30   COMPLAINT AND DEMAND FOR JURY TRIAL – Herrick et al. v. Atain Specialty Insurance Company
                                     Page 2 of 5
31
32
         Case 9:21-cv-00059-DLC-KLD Document 3 Filed 05/12/21 Page 3 of 5



     10. Roddie moved into the Building in October of 2018, and almost immediately began to
 1
 2       notice cracks in the concrete floor.

 3   11. The cracks continue to increase in number and to expand in volume as the concrete floor
 4
         moves and shifts.
 5
     12. The cracks have caused Roddie’s sensitive manufacturing equipment, which must be
 6
 7       level and calibrated when in operation, to require constant re-leveling and re-calibration.

 8   13. The cracks have broken a section of the radiant heat, and caused cracking in the drywall
 9       of the office space located in the Building.
10
     14. The cracks are also unsightly, frustrating Roddie’s intended use of the Building as a
11
         showroom for Roddie’s business and products.
12
13   15. In addition, significant roof leaks have occurred.
14   16. The Court has jurisdiction over this matter and venue is appropriate here because this
15
         dispute concerns claims related to the Building, which is located on real property in
16
         Flathead County, Montana; and because Atain insured the Building through an insurance
17
18       policy issued in Flathead County, Montana and to be performed in Flathead County,

19       Montana.
20                                         COUNT ONE
21                                       Breach of Contract
     17. Roddie hereby incorporates by reference all previous allegations contained in this
22
23       Complaint into this Count.

24   18. Atain entered into an insurance contract with Roddie which covered damages to the

25       Building as evidenced by the Policy.

26   19. When damages to the building occurred, Atain breached its insurance contract with
27       Roddie by refusing to provide the coverage it agreed to provide in the insurance contract.
28
29
30   COMPLAINT AND DEMAND FOR JURY TRIAL – Herrick et al. v. Atain Specialty Insurance Company
                                     Page 3 of 5
31
32
         Case 9:21-cv-00059-DLC-KLD Document 3 Filed 05/12/21 Page 4 of 5



 1   20. This breach caused damages to Roddie in amounts to be proven at trial, and Roddie is
 2       entitled to a judgment against Atain for its damages.
 3
                                          COUNT TWO
 4                             Illusory Coverage / UTPA Violations
                                          (against Atain)
 5
     21. Roddie hereby incorporates by reference all previous allegations contained in this
 6
         Complaint into this Count.
 7
     22. Atain collected a premium from Roddie for the Policy.
 8
     23. Atain violated Montana law, including but not limited to §§ 33-18-201 and 33-18-212,
 9
         MCA, when damages to the Building occurred, but Atain failed to provide the insurance
10
         coverage under the Policy for which Roddie had paid a premium.
11
     24. Attain included in the Policy exclusions which purported to eliminate so much of the
12
13       coverage that otherwise would have existed under the Policy’s insuring clauses that the

14       coverage would be worthless or practically worthless were the exclusions to be enforced.

15   25. These purported exclusions violate the Illusory Coverage Doctrine, and are otherwise

16       unconscionable and unenforceable.
17   26. Additionally, Atain has failed to respond to claims communications in violation of the
18       UTPA, thereby forcing its insured to file this lawsuit.
19   27. Roddie is therefore entitled to a judgment that coverage under the Policy for the damages
20       to the Building does exist, and a judgment against Atain for the amount of its damages, to
21       be proven at trial.
22
23                                  DEMAND FOR JURY TRIAL
24       Roddie hereby demands a trial by jury on all counts for which they are so entitled.
25
26
     WHEREFORE, the Roddie prays for judgment against Defendants as follows:
27
28
29
30   COMPLAINT AND DEMAND FOR JURY TRIAL – Herrick et al. v. Atain Specialty Insurance Company
                                     Page 4 of 5
31
32
         Case 9:21-cv-00059-DLC-KLD Document 3 Filed 05/12/21 Page 5 of 5



         1. For a judgment against Defendants, jointly and severally, in the amount of damages
 1
 2          proven at trial;

 3       2. For punitive damages;
 4
         3. For costs, attorney fees and disbursements;
 5
         4. For pre-judgment and post-judgment interest at 10% per annum; and
 6
 7       5. For such other and further relief as is appropriate.

 8
 9       DATED this 28th day of September, 2020.
10
                                                        VISCOMI, GERSH,
11                                                      SIMPSON & JOOS, PLLP
12
13                                                      By:_/s/ Brian M. Joos______________
                                                             Brian M. Joos
14                                                           Attorneys for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30   COMPLAINT AND DEMAND FOR JURY TRIAL – Herrick et al. v. Atain Specialty Insurance Company
                                     Page 5 of 5
31
32
